Action to recover damages for the wrongful death of plaintiffs’ intestate, alleged to have resulted from the negligent operation of an automobile by defendant’s intestate. Order, on reargument, modified on the law and the facts by striking from the second ordering paragraph the word “denied” and inserting in place thereof the following: “granted *1036unless defendant within ten days comply with such demand by giving the particulars demanded, or, if such particulars are not in her possession, by so stating; and by further stating whether or not she intends to rely upon the evidence produced by plaintiffs on the issue of contributory negligence”; and further modified by striking from the third ordering paragraph the word “granted” and by inserting in place thereof the word “denied.” As thus modified, the order is ¿firmed, without costs, and the defendant’s time to comply herewith is extended for ten days from the entry of the' order hereon. (Navholm v. Whale Greek Iron Works, 159 App. Div. 578; Whitman v. Gowanus Towing Co., 231 App. Div. 765; Cousens v. New York Central B. B. Co., 232 App. Div. 821; Dunson v. Kirtland, 235 App. Div. 854; Wright v. Di Milia,' 236 App. Div. 807; Neddy v. Dairymen’s League Co-operative Assn., 242 App. Div. 687.) Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ., concur.